                                   UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF NEW JERSEY


     J.S.,                                                 Civil Action

                     Plaintiff,                            2:18-CV-10258-CCC-SCM
     v.
                                                           OPINION AND ORDER
     DALTON SCHOOLS, INC., et al.,
                                                           [D.E. 37]
                     Defendants.

STEVEN C. MANNION, United States Magistrate Judge.

             Before the Court is Defendant Gardner P. Dunnan’s (hereinafter “Mr. Dunnan”) Motion to

transfer venue. 1 The Honorable Claire C. Cecchi, U.S.D.J., referred the motion to the undersigned

for disposition in accordance with Local Civil Rule 72.1(a)(1). 2 For the reasons set forth herein, 3

the Court GRANTS Mr. Dunnan’s motion and transfers this case to Southern District of New

York.

I.           BACKGROUND AND PROCEDURAL HISTORY 4

             This is a sexual assault case brought on the grounds of diversity jurisdiction. 5 Plaintiff J.S.

alleges that Mr. Dunnan sexually assaulted her on four separate occasions between September




1
 (ECF Docket Entry (“D.E.”) 37, Def.’s Mot. to Transfer). Unless indicated otherwise, the Court
will refer to documents by their docket entry number and the page numbers assigned by the
Electronic Case Filing System.
2
    See L. Civ. R. 72.1(a)(1).
3
    See 28 U.S.C. § 1406.
4
  The allegations set forth within the pleadings and motion record are relied upon for purposes of
this motion only. The Court has made no findings as to the veracity of the parties’ allegations.
5
    (D.E. 6, Am. Compl., at ¶ 11).
1986 and January 1987. 6 At the time of these incidents, J.S. was fourteen-years-old and was under

the care of Mr. Dunnan and Dalton School. 7 With the help of Mr. Dunnan, Dalton admitted J.S.

without a formal admissions process and gave her free tuition, and room and board. 8 Mr. Dunnan,

then-headmaster, 9 offered J.S. to stay at his residence to care for his family while attending school

because his home was near the school. 10

              Three of the four alleged incidents of sexual assault occurred in Mr. Dunnan’s home in

New York City11 and another incident occurred in Mr. Dunnan’s home in Ocean County, New

Jersey. 12 J.S. spent the majority of the time in New York City; however, Mr. Dunnan and his family

brought J.S. to their home in New Jersey approximately three times. 13 J.S. is a New Jersey

resident. 14 Mr. Dunnan is a New York resident 15 and Dalton is a New York not-for-profit




6
    (D.E. 6, Am. Compl., at ¶¶ 37–41).
7
    (D.E. 6, Am. Compl., at ¶ 22).
8
    (D.E. 6, Am. Compl., at ¶ 26).
9
    (D.E. 6, Am. Compl., at ¶ 24).
10
     (D.E. 6, Am. Compl., at ¶ 28).
11
     (D.E. 6, Am. Compl., at ¶¶ 37, 40–41).
12
     (D.E. 6, Am. Compl., at ¶ 38).
13
     (Id.).
14
     (D.E. 6, Am. Compl., at ¶ 8).
15
     (D.E. 6, Am. Compl., at ¶ 10).



                                                    2
corporation with its principal place of business in New York, New York. 16 On October 12, 2018,

Mr. Dunnan filed a motion to transfer under Section 1404(a). 17

II.       MAGISTRATE JUDGE AUTHORITY

          Magistrate judges are authorized to decide any non-dispositive motion designated by the

Court. 18 This District has specified that magistrate judges may determine any non-dispositive pre-

trial motion. 19 Motions to transfer are non-dispositive. 20 Decisions by magistrate judges must be

upheld unless “clearly erroneous or contrary to law.” 21

III.      ANALYSIS AND DISCUSSION

          Transfers of venue under Section 1404(a) are “discretionary determinations made for the

convenience of the parties.” 22 Because Section 1404(a) comes into play “where both the original

and the requested venue are proper,” 23 the threshold question in determining the appropriateness

of transferring a case under Section 1404(a) is whether the original venue is proper. If the original

venue is improper, courts may transfer the case to a proper venue under Section 1406 if the




16
     (D.E. 6, Am. Compl., at ¶ 9).
17
     (D.E. 37, Def.’s Br.).
18
     28 U.S.C. § 636(b)(1)(A).
19
     See L. Civ. R. 72.1(a)(1).
20
  Continental Cas. Co. v. Dominick D’Andrea, Inc., 150 F.3d 245, 251 (3d Cir. 1998) (citations
omitted).
21
     28 U.S.C. § 636(b)(1)(A); Marks v. Struble, 347 F.Supp. 2d 136, 149 (D.N.J. 2004).
22
     Lafferty v. Riel, 495 F.3d 72, 77 (3d Cir. 2007).
23
     Jumara v. State Farms Ins. Co., 55 F.3d 873, 878 (3d Cir. 1995).



                                                    3
“interest of justice” requires transfer rather than dismissal for improper venue. 24

          Section 1391(b) governs where venue is proper and states that a civil action may be brought

in:

                 (1) a judicial district in which any defendant resides, if all
                     defendants are residents of the State in which the district is
                     located;

                 (2) a judicial district in which a substantial part of the events or
                     omissions giving rise to the claim occurred, or a substantial part
                     of property that is the subject of the action is situated; or

                 (3) if there is no district in which an action may otherwise be
                     brought as provided in this section, any judicial district in which
                     any defendant is subject to the court’s personal jurisdiction with
                     respect to such action. 25

          For the reasons set forth herein, the Court finds that venue is not proper as to Dalton but

proper as to Mr. Dunnan in the District of New Jersey under Section 1391(b).

      A. Venue under Section 1391(b)(1)

          Under Section 1391(b)(1), a civil action may be brought in “a judicial district in which any

defendant resides, if all defendants are residents of the State in which the district is located.”26

Under Section 1391(c)(2), an entity with the capacity to sue has residency “in any judicial district

in which such defendant is subject to the court’s personal jurisdiction with respect to the civil

action in question.” 27 Personal jurisdiction can be established by either general or specific


24
   See, e.g., Lafferty, 495 F.3d at 75; see also 28 U.S.C. § 1406 (“The district court of a district in
which is filed a case laying venue in the wrong division or district shall dismiss, or if it be in the
interest of justice, transfer such case to any district or division in which it could have been
brought.”).
25
     28 U.S.C. § 1391(b).
26
     28 U.S.C. § 1391(b)(1).
27
     28 U.S.C. § 1391(c)(2).



                                                   4
jurisdiction. 28

           Venue is not proper in the District of New Jersey under Section 1391(b)(1) because Mr.

Dunnan and Dalton do not reside in New Jersey. Mr. Dunnan is a resident of New York and Dalton

does not reside in New Jersey under the venue statute. Because the Court does not have general or

specific jurisdiction over Dalton in New Jersey, Section 1391(b)(1) does not operate to confer

venue here.

           The Court finds that it does not have general jurisdiction over Dalton because its affiliations

with New Jersey are not “continuous and systematic as to render them essentially at home” in New

Jersey. 29 Dalton does not do any business in New Jersey.

           The Court finds that it cannot exercise specific jurisdiction over Dalton. To establish

specific jurisdiction, (1) the defendant must have purposefully directed its activities at the forum;

(2) the litigation must arise out of or relate to at least one of the contacts with the forum; and (3)

the exercise of jurisdiction must comport with traditional notions of fair play and substantial

justice. 30 All three elements must be met to establish specific jurisdiction. 31

           Purposeful availment requires a “deliberate targeting of the forum” 32 and “a single act may

satisfy the minimum contacts test if it creates a substantial connection with the forum.” 33 Here,




28
     Daimler AG v. Bauman, 571 U.S. 117, 120 (2014).
29
     Daimler AG v. Bauman, 571 U.S. 117, 139 (2014).
30
     See O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 317 (3d Cir. 2007).
31
     Id.
32
     Id.
33
     Al-Ghena International Corp. v. Radwan, 957 F. Supp. 2d 511, 528 (D.N.J. 2013).



                                                     5
there is no indication that Dalton deliberately targeted the forum or engaged in any activities that

created substantial connections with New Jersey. Dalton does not solicit applications from New

Jersey students or recruit teachers that reside in New Jersey. 34 Dalton’s New Jersey alumni who

receive correspondence regarding donations to the school are not deliberately targeted; the letters

they receive are part of a mass mailing campaign that involve Dalton alumni across the country. 35

Furthermore, Dalton’s participation in sporting events in New Jersey are not focused in the state

but is a result of general involvement in interscholastic sports that involve events in New Jersey.36

          Even if Dalton had purposefully directed its activities at New Jersey, this litigation did not

arise out of any of its contacts in New Jersey. 37 The alleged incident of sexual abuse that occurred

in New Jersey took place at Mr. Dunnan’s Ocean County home. 38 The Ocean County home is not

a jurisdictional contact of Dalton but rather a contact of Mr. Dunnan. In considering a defendant's

contacts, the actions of a defendant's agent may be attributed to the defendant for personal

jurisdiction purposes. 39 Here, there was no agency relationship between Dalton and Mr. Dunnan

at the time of the Ocean County incident because Mr. Dunnan was acting outside the scope of his




34
     (D.E. 12-3, Hwang’s Aff., at ¶¶ 6–8).
35
  (D.E. 12-3, Hwang’s Aff., at ¶¶ 9–10); see Gehling v. St. George’s School of Medicine, Ltd.,
773 F.2d 539, 542 (3d Cir. 1985).
36
   (D.E. 12-3, Hwang’s Aff., at ¶ 15); see Gallant v. Tr. of Columbia Univ. in City of N.Y., 111
F. Supp. 2d 638, 642 (E.D. Pa. 2000).
37
     O’Connor v. Sandy Lane Hotel Co., Ltd., 496 F.3d 312, 318 (3d Cir. 2007)
38
     (D.E. 6, Amended Compl., at ¶ 39).
39
     Seltzer v. IC. Optics, Ltd., I.C., 339 F.Supp.2d 601, 609–12 (D.N.J. 2004).


                                                    6
employment as headmaster. 40 As a result, the Ocean County home is not a contact of Dalton

because the actions of Mr. Dunnan are not imputed to Dalton.

           Because all three elements must be met, the Court cannot exercise specific jurisdiction over

Dalton.

      B. Venue under Section 1391(b)(2)

           The Court finds that venue under Section 1391(b)(2) is improper as to Dalton in the District

of New Jersey because a substantial part of the events giving rise to the claims against Dalton did

not occur in New Jersey. 41 The test for determining venue pursuant to Section 1391 (b)(2) is not

the defendant's contacts with a particular district, but rather the location of those events or

omissions giving rise to the claim. 42 Events or omissions that have only “some tangential

connection” with the dispute are not considered in a venue analysis. 43 Instead, courts require that

the events or omissions supporting a claim be substantial. 44 Substantiality is intended to preserve

the element of fairness so that a defendant is not haled into a remote district having no relationship

to the dispute.” 45 In determining substantiality, courts do not require a majority of the events to

take place in the district, nor that the challenged forum be the best forum for the lawsuit to be

venued. 46



40
   Doughty v. U.S. Postal Service, 359 F.Supp.2d 361, 365 (D.N.J. 2005) (sexual assault by an
employee was outside the scope of his employment).
41
   28 U.S.C. § 1391(b)(2).
42
     Cottman Transmission Systems, Inc. v. Martino, 36 F.3d 291, 294 (3d Cir. 1994).
43
     Cottman Transmission Systems, Inc. v. Martino, 36 F.3d 291, 294-5 (3d Cir. 1994).
44
     Id.
45
     Id.; see also Leroy v. Great. W. United Corp., 443 U.S. 173, 183-84 (1979).
46
     Id.


                                                    7
          In the present case, none of Dalton’s actionable conduct occurred in New Jersey. The

events or omissions giving rise to the claims against Dalton (the hiring and supervision of Mr.

Dunnan), would have taken place entirely in New York because Dalton’s campus and

administrative offices are all located in New York City. 47 Thus, the location of the events giving

rise to the claims is New York and venue is not proper as to Dalton in New Jersey. 48

          The Court finds that venue is proper as to Mr. Dunnan in the District of New Jersey because

a substantial part of the events giving rise to the claims against Mr. Dunnan occurred in New

Jersey. 49 J.S. alleges four incidents where she was sexually assaulted by Mr. Dunnan, and one of

the incidents occurred in New Jersey. 50 Each incident of sexual assault is an integral part of J.S.’s

lawsuit. Even though the majority of incidents took place in New York, the Court finds that venue

is proper in New Jersey because a substantial part of the events occurred here. 51 Other courts have

upheld venue where an illegal action was repeated in more than one state and venue was laid in a

state that accounted for only a small number of those actions. 52 Accordingly, venue is appropriate

in the District of New Jersey for Mr. Dunnan under Section 1391(b)(2).



47
     (D.E. 12-3, Hwang’s Aff., at ¶ 4).
48
  Taube v. Common Goal Systems, Inc., 2011 WL 5599821, at *5 (D.N.J. Nov. 1, 2011)
(substantial part of the events giving rise to an employment claim occurred at the location where
the decision to terminate an employee was made).
49
     28 U.S.C. § 1391(b)(2).
50
     (D.E. 6, Amended Compl., at ¶ 36).
51
  (D.E. 6, Amended Compl., at ¶ 11); see Gwynn v. TransCor America, Inc., 26 F.Supp.2d 1256
(D. Colo. 1998) (holding that venue was proper in state that was a minor leg of trip during which
prisoner allegedly was continuously assaulted and mistreated).
52
  Id.; see also Calkins v. Dollarland, 117 F.Supp.2d 421, 427 (D.N.J. 2000) (holding that venue
for sexual harassment claim was proper in district where defendant worked 5 months out of her
46 month employment); Dorsey v. American Golf Corp., 98 F.Supp.2d 812, 816


                                                   8
      C. Venue under Section 1391(b)(3)

           Section 1391(b)(3) does not apply to this case. Section 1391(b)(3) applies when “there is

no district in which an action may otherwise be brought as provided” in Section 1391. 53 Here, an

alternate venue exists because J.S. could have brought this action pursuant to Section 1391(b)(2)

in the Southern District of New York since a substantial portion of the events giving rise to the

claim occurred in Manhattan, New York. 54

      D. Transfer of Venue to the Southern District of New York

           Having found that venue is improper as to Dalton in the District of New Jersey, the Court

must decide whether to dismiss or transfer the case. 55 In the situation where venue is proper for

one defendant but not for another and dismissal is inappropriate, the district court may transfer the

entire case to another district that is proper for both defendants, or sever the claims, retaining

jurisdiction over one defendant and transferring the case as to the other defendant to an appropriate

district. 56 Transfer is appropriate when the conduct of a co-defendant as to whom venue is proper

is central to the issues raised by the plaintiff against those subject to transfer, and severance would

require the same issues to be litigated in two places. 57




(E.D.Mich.2000) (holding that venue for disability discrimination claim was proper in district of
state where four of 257 defendant golf courses were located).
53
     28 U.S.C. § 1391(b)(3).
54
     See 28 U.S.C. § 1391(b)(2).
55
     28 U.S.C. § 1406(a).
56
     Cottman Transmission Systems, Inc. v. Martino, 36 F.3d 291, 296 (3d Cir. 1994).
57
     Id.



                                                   9
           To determine whether transfer is appropriate under 28 U.S.C. 1406, the Court must assess

whether (1) the action “could have been brought” in the Southern District of New York; and (2)

whether it is “in the interest of justice” to transfer the case to the Southern District of New York

rather than dismiss it for improper venue. First, the Court finds that the action “could have been

brought” in the Southern District of New York because Dalton resides in New York and a

substantial part of the events giving rise to J.S.’s claims occurred in New York City. 58 Second, the

Court finds that it is in the interest of justice to transfer the case to the Southern District of New

York because Congress enacted Section 1406(a) to “avoid the injustice which had often resulted

to plaintiffs from dismissal of their actions merely because they had made an erroneous guess as

to the facts underlying the choice of venue.” 59 The statute aims “to save the parties’ time and

resources.” 60 Furthermore, transfer is appropriate because Dalton will likely be subject to personal

jurisdiction in New York since Dalton is a New York corporation with its principal place of

business in New York, New York. 61

           The Court further finds that severing the case so that the Court retains the case against Mr.

Dunnan yet transfers the case against Dalton would result in judicial inefficiency. The allegations

against Mr. Dunnan are central to the issues raised against Dalton and severing the claims would

require the same issues to be litigated in New York and New Jersey. Litigating the same issues in




58
     Id.
59
     Eviener v. Eng, No. 12-2245, 2013 WL 6450284, at *5 (D.N.J. Dec. 6, 2013) (citations omitted).
60
  Konica Minolta, Inc. v. ICR Company d/b/a iCRco, Inc., No. 15-1446, 2015 WL 9308252, at *5
(D.N.J. Dec. 22, 2015).
61
     (D.E. 6, Amended Compl., at ¶ 9).



                                                    10
two places would be an inefficient use of a party’s time and resources. 62 Thus, the Court concludes

that transferring the case in its entirety is appropriate and in the interest of justice. The Court finds

the Southern District of New York is the proper district for Dalton and Mr. Dunnan because both

defendants are subject to personal jurisdiction in New York, a substantial part of the events giving

rise to J.S.’s claims occurred in New York, and much of the evidence, witnesses, and relevant

documents are located in New York.



V.         CONCLUSION

           For the foregoing reasons, the Court concludes that venue is not proper in the District of

New Jersey and it is in the interest of justice to transfer this case to the Southern District of New

York. Because the Court concludes that transfer is appropriate, the Court terminates the Motion to

dismiss as moot.

           An appropriate order follows.


                                                   ORDER

      IT IS on this Wednesday, January 09, 2019,

1. ORDERED that Defendant’s motion to transfer is GRANTED; and it is further

2. ORDERED that the Clerk of the Court shall transfer this action to the Southern District of

      New York; and it is further

3. ORDERED that the Clerk of the Court shall administratively terminate Defendant Dalton’s




62
     Id.


                                                   11
   motion to dismiss, [D.E. 12] as moot. See Fed. R. Civ. P. 83(b) and Local Civ. R. 83.3.




                                               1/9/2019 12:45:51 PM



Original: Clerk of the Court
Hon. Claire C. Cecchi, U.S.D.J.
cc: All parties
    File




                                              12
